DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Email Communication
Applicant is encouraged to authorize the Examiner to communicate via email by filing form PTO/SB/439 either via USPS, Central Fax, or EFS-Web.  See MPEP 502.01, 502, 502.05.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement filed 12/22/2020 has been fully considered and is attached hereto.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claim 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,026,353 in view of Zhu et al. (CN 20719278, hereinafter, “Zhu” – attached hereto). 
With respect to claim 5, the ‘353 reference recites (recitations of the ‘353 reference in parentheses) an arrangement, comprising (verbatim): a housing having a housing base (verbatim) and defining a housing exterior (A housing inherently defines a housing exterior); a power electronics circuit disposed in said housing on said housing base (“a power electronics circuit disposed on said housing base in said housing”); a cavity formed at least in said housing base (“said housing base being formed with a cavity”), said cavity having connections leading to said housing exterior for supplying and discharging a cooling liquid (“inlet and outlet connections fluidically connecting said cavity in said housing base with a housing exterior”); cooling structures formed on said side of said housing base facing away from said cavity (“cooling coils through which the cooling liquid can flow being formed on a side of said housing base that is averted from said cavity”); and a fan driven by an electric motor, said fan being disposed in said housing and providing an air flow being cooled by said cooling fins and drawing heat from said power electronics circuit (“a fan, to be driven by an electric motor, arranged in said housing and disposed to generate an air flow that flows in direct contact over said cooling coils, and thus draws heat from said power electronics circuit”).  ‘353 fails to specifically teach or suggest that the cavity defining a side of said housing base facing away from said cavity and that the cooling structures are cooling fins.  Zhu, however, .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 5-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhu.
With respect to claim 5, Zhu teaches (In Figs 1, 3-4) an arrangement, comprising: a housing (3) having a housing base (10) and defining a housing exterior (See Fig 1); a power electronics circuit (7/8) disposed in said housing on said housing base (See Fig 4); a cavity (Space 11, between 10 and 2) formed at least in said housing base (See Fig 4) and defining a side of said housing base facing away from said cavity (See Fig 4), said cavity having connections (4) leading to said housing exterior for supplying and 
With respect to claim 6, Zhu further implies that said electric motor is disposed in said housing (See Fig 1 which appears to show the fan as a package which includes the impeller and the motor in one, both inside the housing).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu in view of Schumacher (US 2008/0173427).
With respect to claims 7-8, Zhu teaches the limitations of claim 5 as per the above rejection thereto but fails to specifically teach or suggest the limitations of claims 7-8.  Schumacher, however, teaches (In Fig 1) an arrangement comprising a housing (11) with an electric motor (15a) disposed outside said housing, wherein said housing has a housing wall (Top wall), and said electric motor is disposed on said housing wall (See Fig 1, 15a is disposed on the top wall of housing 11).  It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to combine the teachings of Schumacher with that of Zhu, such that the fan motor of Zhu is disposed outside of the housing and on a wall of the housing, as taught by Schumacher, since doing so would reduce the amount of heat and EMI within the sealed housing and further frees up space for additional component to occupy space within the housing.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 9,680,385 to Pietrantonio et al. which teaches a liquid cooling scheme for a power converter.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY M PAPE whose telephone number is (571)272-2201. The examiner can normally be reached M-F: 9am - 6pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash N Gandhi can be reached on 571-272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY PAPE/Primary Examiner, Art Unit 2835